Title: To Thomas Jefferson from Richard Claiborne, 16 February 1804
From: Claiborne, Richard
To: Jefferson, Thomas


               
                  Sir 
                  Washington M.T. 16. February 1804.
               
               Prompted by considerations as are thought to be of importance, and encouraged by the situation of the public business, in which they are concerned—Commissioner Williams, and surveyor General Briggs, go to make some communications to Government, which it is believed will be useful.
               From the more deliberate and confidential conversation of these Gentlemen, than by writing,—you will be better informed,—of the necessary amendments to the land law for this Territory,—of the present effects of this law,—of the popular schism here which is less dangerous, than a certain insidious Junto; the persons and characters of whom, you will be informed of,—of the genius and manners of the Inhabitants, here, and in Louisiana,—and many other Topics, unnecessary for me to touch upon.
               One object I have in writing to you, Sir, is, concerning Mr. Williams and Mr. Briggs—nor would I touch upon men’s characters but to do them honor—reposing what I have to say, in your own breast, for they entertain no idea that I write as I do, and I would avoid, in appretiating them, any unfavorable allusion to others.
               Mr. Briggs is esteemed for his morals, his scientific, patriotic, and useful talents; and I know of no man more likely, in this quarter, to be useful than Mr. Briggs.
               With respect to the business of the board of Commissioners, the legal abilities, and the talent for originating and arranging, which Mr. Williams has evinced, will be felt very much by his absence,—besides, his manners, his judgment, his integrity, and his great goodness of Heart—will render him popular in any community.
               It only remains for me to finish my passage down the Mississippi, to complete my ideas of the most important country that ever blessed the face of the Globe! But I shall be prevented for some time by the public business I am engaged in, which I shall cheerfully discharge at the relinquishment of every other consideration.
               Mr. Briggs will inform you with respect to his Brother’s plan of inland navigation; and I heartily wish him success; but I hope the collapsing Paddle will be found useful after all, which will be seen when the experiments are made. There is no manner of doubt that the Mississippi and its waters afford a field for the exercise of every exertion in this way. The patronage and approbation I had the honor to meet with in the City of Washington, to my invention, will stimulate me to do every thing in it that I can, as public business will aford me intervals of leisure. Convenient and effectual Force is all that is wanted; for the means of application are yet easier than perhaps have been brought forth.
               I pray you Sir, to receive a continuation of the long and undeviating respect and esteem I have entertained for you.
               
                  R Claiborne 
               
               
                  P.S. I cannot but repeat that Mr. Williams is of importance here—as the claimants will likely decline attending to their claims so much as if he was present.
               
            